Citation Nr: 0535192	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-02 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to September 23, 2003.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling since September 23, 
2003. 

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for residuals of cold 
injuries to the lower extremities.

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for gout, bilateral ankles.

6.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a left leg injury.

7.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

The instant appeal as to the cold injury residuals claim 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appeal as to the increased rating and new 
and material claims arose from a July 2003 rating decision 
which denied those claims, and the TDIU claim arose from a 
June 2004 rating decision.  In the June 2004 decision, an 
increased rating, to 10 percent, was granted for bilateral 
hearing loss, effective September 23, 2003.  Since this claim 
has not been withdrawn, an increased rating above 0 percent 
prior to September 23, 2003, and above 10 percent since 
September 23, 2003, remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

In July 2004 and July 2005, videoconference hearings were 
held before the undersigned Veterans Law Judge, who is making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under the pre-
June 13, 2003, version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).  VA disagreed with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include all claims, as 
here, in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  In the present appeal, the tinnitus claim arises 
from a claim that was filed by the veteran in February 2003.  
Therefore, the stay is applicable to this issue.  As the TDIU 
claim is inextricably intertwined with the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, the TDIU claim will be 
held in abeyance pending the stay of the tinnitus claim.

In a statement of April 2005, the veteran, through his 
representative, contends that service connection is warranted 
for type II diabetes mellitus, sleep apnea, and blindness and 
memory loss secondary to sleep apnea.  These issues are 
referred to the RO for appropriate action.  

The issues of increased ratings for the service-connected 
hearing loss and service connection for residuals of cold 
injuries to the feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 decision, the Board denied entitlement 
to service connection for a left foot disability, including 
due to an injury in service, and a bilateral ankle 
disability, including gout.  

2.  The evidence received since the August 2002 Board 
decision is cumulative or redundant and is not sufficient, by 
itself or in connection with the evidence previously 
assembled, so as to raise a reasonable possibility of 
substantiating the veteran's claims for service connection 
for gout of the ankles and residuals of a left leg injury.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision that denied service 
connection for a bilateral ankle disability and a left foot 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  Evidence added to the record since the August 2002 Board 
decision is not new and material, and the claims for 
entitlement to service connection for gout of the ankles and 
residuals of a left foot injury are not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant 
to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  There has been a 
regulatory change with respect to new and material evidence 
which applies prospectively to all claims, as here, made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it would not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 


evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The veteran seeks entitlement to service connection for gout 
of the ankles and residuals of a left foot injury.  Implicit 
in his presentation is the contention that he has submitted 
new and material evidence that is sufficient to reopen his 
claims that were denied by the Board in August 2002.  In that 
decision, the Board found that the evidence did not 
demonstrate that a current left foot disability or bilateral 
ankle disability was related to service.  In other words, the 
Board found that there was no nexus evidence linking the 
current diagnoses to service.  

With regard to the claim for gout of the ankles, new evidence 
has been received since the time of the August 2002 Board 
denial.  The additional evidence with regard to the ankles 
include private and VA treatment records noting complaints of 
ankle pain with private X-rays showing both ankles are 
normal.  No new evidence was received which tends to show 
that the veteran is currently diagnosed with gout or that the 
veteran has a current bilateral ankle disability related to 
service.  The evidence received since that decision does not 
prove the essential element (here a nexus to service) that 
was the basis of the previous denial.  

With regard to the claim for residuals of a left leg injury, 
new evidence has been received since the time of the August 
2002 Board denial.  The additional evidence includes VA 
treatment records which reflect that the veteran suffered a 
stroke with left body involvement in June 2003.  However, the 
left body involvement primarily involved the upper extremity, 
and a July 2003 treatment record noted full motor strength in 
the left lower extremity and symmetrical reflexes.  No new 
evidence was received which tends to show that the veteran 
currently has residuals of a left leg injury in service or 
that any of his left leg complaints are related to his left 
leg injury in service.  Again, the evidence received since 
that decision does not prove the essential element that was 
the basis of the previous denial.  

The veteran's statements with regard to his claims are 
cumulative and redundant as they simply reiterate the 
contentions he made prior to the Board's August 2002 
decision.  

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
insufficient to warrant reopening of the veteran's claims for 
gout of the ankles and residuals of a left leg injury.  There 
is very limited additional evidence that is "new" and none 
of it is "material," inasmuch as it does not include, for 
example, medical evidence indicating at least some form of 
nexus evidence between the veteran's current complaints and 
service.  New and material evidence not having been 
submitted, the claims to reopen must be denied.

The Board does not find that the veteran has been prejudiced 
by any failure on the part of VA to fulfill the statutory and 
regulatory duty to notify and duty to assist, to the extent 
the duty to assist applies to claims to reopen.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
appellant has been notified of the evidence and information 
necessary to substantiate his claims.  38 U.S.C.A. § 5103(a) 
(West 2002).  Specifically, he was notified of the criteria 
for service connection and the laws and regulations 
pertaining to new and material evidence by means of the July 
2003 rating decision and the discussions in the statement of 
the case (SOC) and supplemental statements of the case 
(SSOC).  Here, the veteran was provided with additional 
notice with respect to his claims in February 2003 and May 
2005 letters from the RO, and the former was provided to the 
veteran prior to the RO's adjudication of these issues.  


ORDER

As new and material evidence has not been submitted, the 
claims for entitlement to service connection for gout of the 
ankles and residuals of a left leg injury are not reopened.  


REMAND

With regard to the claims for increased ratings for hearing 
loss, in his July 2005 hearing, the veteran testified that he 
was scheduled to be evaluated by VA in connection with 
hearing loss and hearing aids on September 9, 2005.  However, 
these records are not in the claims file.  VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the 
veteran and his wife testified that his hearing had worsened 
in the last several years.  Accordingly, the Board finds that 
a current VA examination, which includes an opinion as to the 
severity of the veteran's hearing loss is necessary to 
provide a more complete picture of the veteran's service-
connected hearing loss disability.

With regard to the claim for cold injuries of the feet, the 
veteran testified that he sustained cold injuries in service 
while he was on guard duty at Fort Carson, Colorado.  His 
service records indicate that he was stationed at Fort Carson 
and that he worked in ammunitions.  A copy of his service 
personnel records would assist in identifying his duties in 
ammunitions as one medical opinion related his duties as an 
ammunitions handler to his current lower extremity 
complaints.  His lower extremity problems, diagnosed as 
peripheral neuropathy, pes planus, right hallux valgus, and 
hammertoes have variously been attributed to possible cold 
weather injuries, congenital foot problems, adult onset 
diabetes mellitus, and possible residuals of his duties in 
service as an ammunitions handler and repetitive stress to 
his back.  Accordingly, an examination is necessary to 
address the current lower extremity disabilities with regard 
to whether they were incurred in service.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should request that the 
National Personnel Records Center attempt 
to locate a copy of the veteran's service 
personnel records.



2.  The RO should locate associate with 
the claims folders all pertinent 
treatment records from the VA Medical 
Center in Memphis, Tennessee, from 
February 2005 to the present, including a 
September 9, 2005, audiological 
assessment.

3.  The RO should schedule a VA 
audiological examination of the veteran 
to determine the current nature and 
extent of his service-connected bilateral 
hearing loss, to include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  

4.  The veteran should be afforded a VA 
cold injuries examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to provide opinions with regard 
to:

a.  Whether the veteran has any 
current residuals of reported cold 
weather injuries to the feet; and 

b.  To reconcile, to the extent 
possible, the various medical 
opinions which attribute the 
veteran's foot complaints, diagnosed 
as peripheral neuropathy, pes 
planus, right hallux valgus, and 
hammertoes to (1) possible cold 
weather injuries; (2) congenital 
foot problems; (3) adult onset 
diabetes mellitus; and (4) possible 
residuals of his duties in service 
as an ammunitions handler and 
repetitive stress to his back.  

c.  In particular, as to each 
diagnosed leg and foot disorder, the 
examiner should address whether it 
is at least as likely as not (i.e., 
is there a 50/50 chance) that such 
diagnosed disorder is related to 
service, including the reported cold 
exposure in service or duties as an 
ammunitions handler.  The complete 
rationale for any conclusion reached 
should be provided.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The report 
of the examination should be associated 
with the claims folder.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and his attorney.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


